... . -   ."').
                                                                                                                                                         1.,.0
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of 1



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                             JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)


                           Francisco De Jesus-Tiburcio                              Case Number: 3:19-mj-21113

                                                                                   Frank A Balistrieri


    REGISTRATION NO. 83678298
    THE DEFENDANT:
     l:8J pleaded guilty to count(s) 1 of Complaint
                                              ---------------------------~

     0 was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                             Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

     0 The defendant has been found not guilty on count( s)
                                                                               --------------~---~

     0 Count(s)                                                                     dismissed on the motion of the United States.
                           ~-----------------



                                                                    IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                    XTIME SERVED                                D _ _ _ _ _ _ _ _ _ days

     l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
     l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                                                         charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, March 5, 2019
                                                                                 Date of Imposition of Sentence


    Received
                        JI ;A fl (
                        V /~ '"At , /
                                          1{                   FILED
                       DUSM                                                      H   0   B~ ROBERT N. BLOCK

                                                                MAR 0 5 2019     UNI ED STATES MAGISTRATE JUDGE

                                                      CLERK, U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
    Clerk's Office Copy                            BY                          DEPUTY                                         3:19-mj-21113
